Citation Nr: 0414071	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for major depression 
disorder, currently evaluated 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1960 to 
August 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in Montgomery, Alabama, denied an increased rating for 
major depression disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim for an increased 
rating for major depression disorder has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for an increased rating 
for major depression disorder, has not submitted additional 
evidence, and has not identified any additional evidence to 
support his claim.

3.  The veteran's disability from major depression disorder 
is manifested by symptoms described as mild to moderate, with 
sleep disturbance, strained family relationships, concern 
about personal finances, and stress from vandalism to his 
home, without clinical findings of symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately; or impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for an increased rating for major depression 
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9434 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  Although VA must consider the 
entire record, the most pertinent evidence, because of 
effective date law and regulations, is created in proximity 
to the recent claim.  38 U.S.C.A. § 5110 (West 2003).

Service medical records show that when he underwent a medical 
examination for entrance into service, a psychiatric 
evaluation was described as normal.  The veteran denied any 
history of psychiatric disorder.  In April 1964, the veteran 
was hospitalized after showing bizarre psychiatric symptoms.  
A medical board report contains a diagnosis of schizophrenic 
reaction, chronic, undifferentiated type.  

The veteran was hospitalized at a VA medical center from 
December 1990 to March 1991.  The final diagnosis was major 
depressive disorder with suicidal behavior.  

The veteran was granted entitlement to service connection for 
an acquired psychiatric disorder by a decision of the Board 
dated in April 1992.  Initially, the associated disability 
was rated 10 percent, effective from May 1990.  Except during 
periods of hospitalization, during which his disability was 
rated 100 percent, the 10 percent rating continued in effect 
until February 1, 1994, the effective date of an increased 
rating of 30 percent.  The 30 percent rating remained in 
effect until September 20, 1996, the effective date of an 
increased rating of 50 percent.  The 50 percent rating has 
been in effect since that time.

The veteran's disability from major depression disorder has 
been rated by the RO utilizing Diagnostic Code 9434.  Under 
that diagnostic code, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupation and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, one's own occupation, or own name.

The current claim for an increased rating was received by the 
RO in November 2001.  In that claim, the veteran indicated 
that all of his treatment for major depression had been 
provided by VA through the VA medical center at Tuscaloosa, 
Alabama.  In response to the veteran's claim, the RO 
requested the VA medical center to provide records of the 
veteran's medical treatment dating from January 2001.  The 
following is a summary of the relevant records obtained by 
the RO. 

In June 2001, the veteran was seen by a licensed clinical 
social worker for symptoms diagnosed as moderate depression.  
He was referred to a psychiatrist and was treated with anti-
depressant medication.  He appeared depressed, but he was 
well oriented and in good contact with reality.  He denied 
suicidal ideas.  

When seen in July 2001, the veteran reported stressors such 
as vandalism of his home and a failing attempt to earn a 
living as a truck driver.  He was described by the examiner 
as depressed, but his thoughts were better organized.  His 
responses to questioning were terse.  When seen by the same 
examiner in October 2001, the veteran told the examiner that 
his truck had been repossessed, but that he had kept his Jeep 
and his house.  He was receiving benefits administered by the 
Social Security Administration.  He expressed anxiety about 
becoming homeless due to financial concerns related to his 
failed business.  He reported that he visited a girlfriend 
occasionally.  When seen later in October 2001, the veteran 
denied family stress and suicidal or homicidal ideation.  His 
mood was anxious.  He reported that he slept five to six 
hours per night.  

Treatment notes generated in November 2001 indicate that the 
veteran's depression had lifted somewhat.  He had concerns 
about his finances.  However, according to the examiner, he 
did not present with clinical depression at that time.  

When seen again in January 2002, the veteran's mood and 
affect was unchanged.  Although he had no family contacts on 
Christmas Day, his girlfriend had invited him to come to 
dinner at her mother's house two days before Christmas.  He 
had concerns about lack of money for things such as Christmas 
gifts for family members.  He did not endorse any serious 
emotional or behavioral disturbances.  After being seen later 
in January 2002 by a nurse practitioner, the veteran's 
depressive disorder was described as mild.  

When seen by a licensed clinical social worker in April 2002, 
the veteran appeared with flat affect and little motivation 
to become active.  He described a lack of financial 
recourses, and a conflict with his son.  He expressed concern 
over damage to his house that he suspected was caused by 
neighbors.  The examiner reported an impression of moderate 
depression and anger toward others, suspicious thoughts, 
sporadic sleep, constant anxiety and thoughts of 
hopelessness.  The veteran was not taking his anti-depressant 
medication as prescribed.  

When seen again in May 2002, the veteran reported stressors 
of financial concerns and vandalism by neighbors.  The 
examiner reported an improvement in the veteran's depression 
as evidenced by his overall mood.  The session was described 
by the therapist as cathartic for the veteran's anger against 
his creditors and his neighbors.

Notes generated during treatment in September 2002 indicate 
that the veteran had concerns about lack of money and 
problems in family relations.  His sleep at night was from 10 
o'clock p.m. to one o'clock a.m.  He described his future 
outlook on his life as depressing.  The examiner reported an 
impression of moderate depression.

The veteran was scheduled for a VA neuropsychiatric 
examination in July 2002 but failed to report for that 
examination.  The consequences of failure to report for VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).

Based on a review of the entire record, the veteran's 
disability from major depression is shown to be manifested by 
symptoms described as mild to moderate, with sleep 
disturbance, strained family relationships, concern about 
personal finances, and stress from vandalism to his home.  
However, the preponderance of the evidence indicates that 
during the period under consideration, that is from November 
2000 to the present, the veteran has not demonstrated 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or inability to establish and maintain effective 
relationships.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The veteran's disability from major 
depression disorder, as discussed above, does not approximate 
the criteria for the next higher evaluation, as the clinical 
findings contained in the claims folder, as discussed above, 
do not show that his disability is manifested by the symptoms 
that comprise the criteria for the rating of 70 percent.

It does not appear that the RO has considered whether the 
veteran is entitled to a rating higher than 50 percent based 
on extraschedular considerations.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2003).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings, up to 100 
percent, are assignable for more severe manifestations of 
major depression disorder, but the evidence does not show 
such manifestations in this case.  Furthermore, during the 
period under consideration, the veteran has not required 
hospitalization or frequent treatment for major depression 
disorder, nor is it shown that the disorder otherwise so 
markedly interferes with employment as to render impractical 
the application of regular schedular standards.  Rather, for 
the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Generally, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, upon submission of a 
substantially complete application, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence (if that is the case).  38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Concerning the content of the VCAA notice requirement, a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give VA everything he or she has 
pertaining to his or her claim(s).

In this case, the appellant has been so notified by the RO's 
rating decision, the statement of the case, and letters from 
the RO dated in July 2003 and January 2004.  The appellant 
also has been informed of the duties that the RO would 
undertake to assist in developing the claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

VA's duty to assist in the development of a claim includes 
the duty to make as many requests as necessary to obtain 
relevant records from a Federal department or agency, 
including service medical records; medical and other records 
from VA medical facilities, and records from Federal 
agencies, such as the Social Security Administration, as well 
as private medical records identified by the veteran.  
Concerning the claim decided in this decision, the RO has 
obtained all relevant records identified by the appellant or 
otherwise evident from the claims folder.  Under these 
circumstances, the Board considers the duty to assist 
requirements under the VCAA have been met.

In regard to the development accomplished in this case, it is 
observed that during some of the veteran's treatment, an 
examiner noted that the veteran was receiving disability 
benefits administered by the Social Security Administration.  
However, in the claim the veteran filed in November 2001, he 
indicated that all relevant treatment records were maintained 
at the VA medical center in Tuscaloosa, Alabama.  Since his 
VA records were obtained, the Board concludes that it is 
unnecessary to attempt to obtain records associated with the 
veteran's application for and award of benefits from the 
Social Security Administration.  

As noted above, the claim currently under consideration was 
made after November 9, 2000, the date the VCAA was enacted.  
The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, notice, as required by the 
VCAA, was accomplished after the initial unfavorable decision 
on appeal 

In this regard, the Court in Pelegrini found, on the one 
hand, that the failure to provide the notice until after a 
claimant has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice, and, as such, prejudice 
the claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every similar case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the 
AOJ could provided such a notice, however, would be to vacate 
all prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise, the Court would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F3d. 1369 (2004)  (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While some of the notices required by VCAA were not provided 
to the appellant prior to the first AOJ adjudication of the 
claim in August 2002, the required notice was provided by the 
AOJ via the statement of the case, which included the 
provisions of 38 C.F.R. § 3.159(b) and by the RO's July 2003 
and January 2004 letters.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of the claims herein decided, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.


ORDER

Entitlement to an increased rating for major depression 
disorder is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



